Citation Nr: 0740717	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of left 
ankle fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to December 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in April 2002 at the RO in Little Rock, 
Arkansas.  A written transcript of the hearing testimony is 
included in the record.  The veteran was scheduled to appear 
for a videoconference hearing in April 2006 and a Central 
Office hearing in April 2007.  However, he failed to report 
for these hearings and provided no explanation for his 
failures to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).


FINDINGS OF FACT

The veteran's service-connected left ankle disability is 
manifested by marked limitation of motion and is not 
productive of ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in a February 2004 that fully addressed all 
four notice elements.  The letters informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to his claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in September 2000, July 2004 and 
September 2005.  38 C.F.R. § 3.159(c) (4).  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issue on appeal, 
and that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating for Residuals of Left Ankle Fracture

By a June 1984 RO decision, the veteran was granted service 
connection for residuals of left ankle fracture, and a 
percent disability evaluation was assigned.  In November 
1985, the disability rating was decreased to 0 percent 
because the veteran's left ankle had improved.  In July 2000, 
the veteran filed a claim for an increased rating of his left 
ankle disability.  In a June 2001 rating decision, a 20 
percent disability rating was assigned from July 24, 2000.  
The veteran filed a timely Notice of Disagreement with the 
June 2001 rating decision, contending that his left ankle 
disability warranted a higher rating.  A Statement of the 
Case was generated in February 2002.  The veteran then 
participated in a hearing at the RO in April 2002 at which he 
maintained that he wished to go forward with the appeal.  
This hearing was reduced to writing in the form of a hearing 
transcript in May 2002, thus becoming the veteran's 
Substantive Appeal.  Therefore, the Board finds that the 
veteran perfected his appeal of the June 2001 rating 
decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

In this case, the veteran is currently rated at 20 percent, 
the maximum disability rating available under Diagnostic Code 
5271, for his right ankle disability.  Diagnostic Code 5271 
evaluates ankle disability based on limitation of motion, 
with moderate limitation of motion of the ankle warranting a 
10 percent evaluation and marked limitation warranting a 20 
percent evaluation.  38 C.F.R. § 4.71a.  The Board notes that 
a 20 percent evaluation is the maximum evaluation for all 
ankle disabilities not involving ankylosis.  

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees. See 38 C.F.R. 
§ 4.71a, Plate II  (2007).  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A September 2000 VA examination shows that, at that time, the 
veteran had left ankle dorsiflexion to the first degree and 
plantar flexion to 20 degrees.  The VA examiner noted that 
the veteran walked with a slight limp and experienced 
tenderness along the medial aspect of the left ankle.  
Further, X-rays revealed a broken screw in the veteran's left 
ankle.  The veteran reported he suffered from intermittent 
left ankle pain which worsened with activity and wore high-
top shoes for support.

The veteran sought medical treatment for his left ankle 
disability in July 2001.  He reported foot pain which 
worsened throughout the day.  Slightly decreased dorsiflexion 
was noted.  

In April 2002, the veteran presented testimony before a DRO.  
The veteran stated that he had trouble standing for long 
periods of time because his left ankle would swell and become 
painful.  He also testified that he had to quit several jobs 
due to the pain in his left ankle.

A July 2004 VA examination shows that, at that time, the 
veteran's left ankle exhibited no range of motion and that he 
could not walk heel-to-toe.  The veteran reported that he 
experienced increased pain in his left ankle and could not 
stand for more than eight hours at a time.  Although the 
veteran's left ankle exhibited no range of motion, the 
examining physician did not make a diagnosis of ankylosis. 

A September 2006 VA examination shows that the veteran's left 
ankle has dorsiflexion to 20 degrees and plantar flexion to 
35 degrees, with pain at the extremes.  The veteran reported 
that his left ankle would give way on him at times and that 
he has been unable to keep a full time job due to his left 
ankle disability.  The examining physician reviewed X-rays of 
the veteran's left ankle and found posttraumatic arthritis 
was present.  The VA physician reported that the veteran's 
right ankle disability would likely get worse as time goes 
by.

Other than the July 2004 VA examination in which the 
veteran's left ankle showed no range of motion, the veteran's 
left ankle consistently has dorsiflexion to approximately 20 
degrees and plantar flexion to 20 to 35 degrees.  As noted, 
normal ankle dorsiflexion is from zero to 20 degrees, and 
normal plantar flexion of the ankle is from zero to 45 
degrees.  Thus, the limitation would at most be characterized 
as being marked.  While the July 2004 VA examination does 
indicate no range of motion in the veteran's left ankle, 
there is no indication in that examination record or any 
other that the veteran's left ankle disability has resulted 
in ankylosis or limitation of motion which is comparable to 
ankylosis.   
 
The evidence indicates the veteran experiences additional 
limitation of motion due to pain.  However, a 20 percent 
rating is the highest rating available for limitation of  
motion of the ankle.  A higher rating requires evidence 
showing that the ankle is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease,  
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App.  
259 (1992) (citations omitted).  In the absence of ankylosis, 
the Board finds that a rating higher than 20 percent is not 
warranted.

In summary, even taking into account the veteran's complaints 
of pain and stiffness, the evidence does not demonstrate 
ankylosis of the left ankle or other impairment that would 
qualify for a rating higher than 20 percent.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 20 percent for residuals of 
left ankle fracture are not met.  Also, the veteran's left 
ankle disability does not appear to have changed 
significantly during the pendency of this appeal so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107;  Gilbert, 
supra.  The claim for a schedular disability rating greater 
than 20 percent for a left ankle disability is therefore 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West, 12 Vet. App.   
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, there has been no showing that the veteran's 
service-connected left ankle disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular scheduling standards for rating disabilities of the 
wrist.  While the veteran has reported that he is unable to 
work due to his left ankle disability, there is no medical 
evidence of record that supports such a contention.  The 
evidence does not demonstrate any hospitalization for his 
left ankle disability.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 



ORDER

An increased rating in excess of 20 percent for residuals of 
left ankle fracture is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


